         Case 8:15-cv-01806-PX Document 137 Filed 05/30/19 Page 1 of 10



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

                                      )
UNITED STATES OF AMERICA ex rel.      )
ELGASIM MOHAMED FADLALLA,             )
et al.                                )
                                      )
                  Plaintiff-Relators, )
                                      )
        v.                            )                 Case No. 8:15-cv-01806-PX
                                      )
DYNCORP INTERNATIONAL LLC,            )
et al.,                               )
                                      )
                  Defendants.         )
____________________________________)

               REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED
                COMPLAINT BY DEFENDANT KMS SOLUTIONS, LLC

        Defendant KMS Solutions, LLC (“KMS”) submits this reply in support of its motion to

dismiss all claims against it for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6). 1 Relators fail to address KMS’s group pleading arguments, so they should be treated as

conceded. Additionally, Relators’ opposition confirms that through group pleadings they

improperly seek to hold KMS liable for periods of time in which it had no relationship with any

other Defendant and employed no Relators, for actions occurring in the Middle East, wherein KMS

never is alleged to have employed any Relator, and for an alleged conspiracy that is uncontested

and was not pled. As a result, KMS’s Motion to Dismiss should be granted.

I.      Relator Has Not Plead Specific False Claims Made by KMS

        KMS moved this Court to dismiss the counts against it because, intra alia, Relators failed

to “plead even generally –– much less with particularity –– KMS’s involvement in or assistance



1
 KMS joins and adopts the replies filed by Defendant Global Linguist Solutions, LLC (“GLS”) and Defendant
AECOM National Security Programs, Inc., to the extent not contradictory to the present motion.
         Case 8:15-cv-01806-PX Document 137 Filed 05/30/19 Page 2 of 10



with the unlawful conduct.” (Mot. at 4). KMS highlighted the First Amended Complaint’s

(“FAC”) failure to plead any conduct by KMS that would tie it to the allegations. For example,

the First Amended Complaint alleges conduct by GLS that is unrelated to any KMS activities, and

also alleges violations relating to “Contract 2” yet KMS is not alleged to be a subcontractor on that

contract. (Mot. at 9). Aside from noting that KMS served as a subcontractor and entered into a

teaming agreement with GLS, there is no substance whatsoever to connect KMS to any allegedly

improper conduct. For these failures, which run afoul of the requirements under Fed. R. Civ. P.

Rule 12(b)(6) and Rule 9(b), KMS requests dismissal.

       In response, Relators merely reiterate minimal touchpoints, claiming that by the singular

act of signing a teaming agreement and serving as an employer to one individual working in the

United States, KMS became enveloped in a massive world-wide years-long fraudulent scheme.

(Opp. at 3) (“They partook in this wrong-doing as evidenced by the “teaming agreements” they

entered into with GLS the terms of which had the effect of converting them into GLS’s affiliates

and surrendering actual participation in the performance of Contract 1 . . . and by allowing GLS

to generate paperwork that falsely represent them as Relators’ employers.”) (internal citations

omitted). The strain in this connection is palpable. It is only through the gloss afforded by group

pleading, which as discussed below is improper, that Relators even hint at a connection to KMS.

More is required and Relators have failed to meet their burden. Fed. R. Civ. P. 9(b) and 12(b)(6).

Dismissal is required for this reason alone.

II.    Relator’s Group Pleading is Inappropriate

           A. Relators Fail to Address KMS’s Group Pleading Arguments

       In its Motion to Dismiss, KMS argued that the First Amended Complaint improperly relies

on group pleadings to satisfy Rules 8 and 9(b). (Mot. at 6-7). As explained in KMS’s Motion:



                                                 2
         Case 8:15-cv-01806-PX Document 137 Filed 05/30/19 Page 3 of 10



               Where allegations are made against a group of defendants,
               generalizations as to the group are insufficient to satisfy the pleading
               standards. See Twombly, 550 U.S. at 565 n.10 (“[T]he complaint
               here furnishes no clue as to which of the four [defendants] (much
               less which of their employees) supposedly agreed.”); Atuahene, 10
               Fed. Appx. 33, 34 (2d Cir. 2001) (dismissing complaint under Rule
               8 because plaintiff “lump[ed] all the defendants together in each
               claim and provid[ed] no factual basis to distinguish their conduct”).
               The prohibition on group pleading applies at least with equal force
               where a group of defendants is subject to allegations of fraud. “In
               addition to meeting the plausibility standard of Iqbal, fraud claims
               under the Act must be pleaded with particularity pursuant to Rule
               9(b) of the Federal Rules of Civil Procedure.” United States ex rel.
               Nathan v. Takeda Pharmaceuticals N. Am., Inc., 707 F.3d 451, 455
               (4th Cir. 2013).

(Mot. at 6). KMS then explained that:

               Relators’ deficient group pleading permeates every element of their
               claims against KMS. KMS is alleged to be a member of the “Small
               Business Defendants,” (Am. Compl. ¶8), but there is no specific
               factual allegation that KMS itself engaged in any specific act as part
               of or on behalf of the group.

(Mot. at 6).

       In their opposition, Relators fail to substantively contest this prohibition against group

pleading. (See Dkt #123 (“Opp”). Instead, Relators merely repeat, without any citation, its belief

that Rules 8 and 9(b) can be satisfied through its grouping of KMS with the Small Business

Defendants, even though KMS is not alleged to have engaged in any specific act as part of or on

behalf of the group, was not originally included in the defined group, and was only added in later,

and even though most of the allegations did not directly relate to KMS. (See, e.g., Opp. at 3, n.4)

(“KMS ingenuously asserts that only seven of the 593 paragraphs in this complaint apply to it.

KMS MTD at 2. In fact, the FAC describes, with exquisite particularity, the small business

contracting fraud wherein KMS was one of five small businesses that sold their small business




                                                  3
            Case 8:15-cv-01806-PX Document 137 Filed 05/30/19 Page 4 of 10



status for use by DI, AECOM, and GLS to bid upon and earn money from Contract 1.”) (emphasis

added).

          This response fails to substantively address KMS’ arguments. Rather, it underscores that

Relators rely on group conduct without any underpinning as to the activities of the group members,

which as discussed below is not appropriate. For this reason the issue should be deemed conceded.

Ezirim v. U.S., GJH-16-0289, 2016 WL 7489016, at *3 (D. Md. Dec. 28, 2016) (”Moreover, by

not filing an opposition to Defendant’s Motion to Dismiss and, thus, failing to respond to

Defendant’s argument regarding exhaustion, Plaintiff has conceded this point.”); Ferdinand-

Davenport v. Children's Guild, 742 F. Supp. 2d 772, 783 (D. Md. 2010) (“By her failure to address

these arguments in her opposition to [defendants] motion to dismiss, [plaintiff] has abandoned this

claim.”).

             B. Through Group Pleading, Relators Seek to Hold KMS Liable for Alleged Actions
                During Times and At Places Unrelated to the Allegations Against KMS and for a
                Conspiracy Relators Failed to Plead.

          In their opposition, Relators explain that they seek to hold KMS liable for the following

unpled conspiracy occurring in the Middle East from 2006-2013: “This massive SBA fraud was

perpetrated in Herndon, Virginia 2 and in Kuwait (at camps Ali Al-Salem, Arifjan, and Buehring)

(the “where”), id. at ¶¶ 185-87, from June 30, 2006, through January 2013 (the “when”), id. at ¶¶

2, 59.” (Opp. at 2-3). The issue, however, is that this statement is not supported by the cited

paragraphs in the First Amended Complaint, and is unrelated to KMS.

          It is uncontested that KMS’s only connection to the Relators is allegedly employing one

Relator in the United States; the fraud allegations occurring in the Middle East, thus cannot apply


2
  The citations do not support the proposition that any fraud was perpetrated in Herndon, Virginia. Instead, the cited
allegations assert that all alleged fraud occurred at camps in Kuwait. Am. Compl., ¶¶ 184-87 (identifying (1) Camp
Ali Al-Salem west of Kuwait City, (2) Camp Buehring also west of Kuwait City, and (3) Camp Arifjan west of Kuwait
City as the “three locations where Relators were housed.”).

                                                          4
         Case 8:15-cv-01806-PX Document 137 Filed 05/30/19 Page 5 of 10



to KMS. Further, Relators allege that the “when” of the Small Business Defendants’ fraud

occurred “from June 30, 2006, through January 2013 (the “when”).” (Opp. at 3.) However, the

allegations in the First Amended Complaint as to KMS are simple and straight-forward – KMS

only employed a single person for a period of approximately twenty months from March 2010

through November 2011:

                GLS then assigned Kabbaj to “work” for KMS. Kabbaj was listed
                as a KMS employee from March 2010 through November 2011,
                when Kabbaj decided to return to the U.S. to take time away from
                the battle field in Iraq.

(FAC ¶ 438). Thus, Realtors’ opposition confirms that through group pleading they seek to hold

KMS liable for actions from June 30, 2006 through March 2010 and November 2011 through

January 2013, even though the express allegations of the First Amended Complaint do not support

such an allegation.

        This precisely shows why Relators are not permitted to plead through group pleadings,

especially because the particular facts pled related to the Small Business Defendants relate to other

Defendants and occurred outside the 20-month period KMS was alleged to have employed Relator

Kabbaj. Relators argue that KMS entered into “teaming agreements” that converted it into a GLS

affiliates. (Opp. at 6). In support of this allegation, Relators cite to, inter alia, paragraph 89, which

solely relates to Shee Atika, and has no relation to KMS. (Id.; FAC ¶ 89) (“For example, Shee

Atika’s Teaming Agreement with GLS delineates, at Exhibit B to such agreement, the division of

responsibility between GLS and Shee Atika. . . .”). Relators further cite to paragraph 190, et seq.,

which provides that:

                On May 10, 2012, at his GLS orientation, GLS instructed Zinnekah
                to sign a contract identifying Shee Atika as his employer . . .




                                                   5
         Case 8:15-cv-01806-PX Document 137 Filed 05/30/19 Page 6 of 10



(Am. Compl., ¶¶ 190, et seq.). Again, in 2012, KMS is not alleged to have any relationship with

any other Defendants or any of the Relators, but Relators seek to impose the alleged actions of

Shee Atika on KMS, since Relators have no actual allegations against KMS. Significantly, the

First Amended Complaint alleges that in 2012 Relator Kabbaj worked for Engility, not KMS.

(FAC ¶ 438) (“When Kabbaj returned to work for GLS in October 2012, GLS assigned him to

work for Engility.”).

       Additionally, beyond relying on group pleadings, the First Amended Complaint and

Relators’ opposition is based on an unpled conspiracy theory. (See Opp. at 2) (“Nevertheless,

Relators’ 110-page, 593-paragraph First Amended Complaint provides an extraordinary amount

of detail about the scheme employed to falsify KMS and T/WI’s participation in the performance

of Contract 1 and to hide GLS’s violations of the TVPRA – violations from which KMS and T/WI

generously profited.”) (emphasis added)). However, as KMS argues in its Motion and Relators do

not contest, Relators did not plead a conspiracy count in the Amended Complaint. (See Mot. at 1,

4, 9). Therefore, Relators’ First Amended Complaint and opposition, which is based on the

existence of such a conspiracy and actions performed by others in the conspiracy, is insufficiently

plead and must be dismissed.

       Finally, Relators argue that KMS should be held liable for other Defendants’ alleged

violations of the TVPRA. (Opp. at 4). However, as Realtors acknowledge, the TVPRA relates to

forced labor and human trafficking. (Id.) As discussed above, these alleged abuses occurred in

the Middle at Camps Ali Al-Salem, Buehring, and Arifjan. KMS is not alleged to have employed

anyone working at those camps. Not surprisingly, Relators cannot cite to a single allegation in the

Amended Complaint linking KMS to any trafficking activity. Instead, Relators make bald and

factually incorrect statement that KMS’s employee was trafficked into Kuwait, even when the



                                                6
         Case 8:15-cv-01806-PX Document 137 Filed 05/30/19 Page 7 of 10



Amended Complaint flatly belies any such allegation. Compare (Opp. at 7-8) (“The complete lack

of interest in whether or not “their” linguists were being illegally trafficked into Kuwait betrays

SBA Contractors’ reckless disregard, and therefore KMS and T/WI’s knowledge of the TVPRA

violations that are the subject of the FAC.”), with (FAC ¶ 438) (“GLS then assigned Kabbaj to

“work” for KMS. Kabbaj was listed as a KMS employee from March 2010 through November

2011, when Kabbaj decided to return to the U.S. to take time away from the battle field in Iraq.”)

(emphasis added)). As such, KMS cannot be held liable for actions of which it has no connection.

       In sum, it is only through group pleading that Relators are able to insert KMS into activities

in countries where it was not present, on contracts to which they were not privy, and during time

periods which they were not engaged, all without reference to a single individual or specific act

taken. This is patently improper under Rules 8 and 9(b). Juntti v. Prudential-Bache Securities,

Inc., 993 F.2d 228 (4th Cir. 1993) (“Further indicative of the insufficiently particular character of

the complaint is its impermissible aggregation of defendants without specifically alleging which

defendant was responsible for which act.”); In re Royal Ahold N.V. Securities & ERISA Litig., 351

F. Supp. 2d 334, 354 (D. Md. 2004) (“The plaintiffs include [defendant] Boonstra in their broad

group pleadings and allege that he acted as a control person, but they fail to note a single specific

act taken by [defendant] Boonstra directed at the U.S.”); see also U.S. v. Corinthian Colleges, 655

F.3d 984, 997–98 (9th Cir. 2011) (“Rule 9(b) does not allow a complaint to merely lump multiple

defendants together but requires plaintiffs to differentiate their allegations when suing more than

one defendant and inform each defendant separately of the allegations surrounding his alleged

participation in the fraud.”); U.S. ex rel. Park v. Legacy Heart Care, LLC, No. 3:16-CV-803-S,

2018 WL 5313884, at *6 (N.D. Tex. Oct. 26, 2018) (“The Court finds that this group pleading does

not provide Defendants with fair notice of Relator’s claims.”).



                                                 7
        Case 8:15-cv-01806-PX Document 137 Filed 05/30/19 Page 8 of 10



                                         Conclusion

       For all of these reasons, the First Amended Complaint should be dismissed against

Defendant KMS Solutions, LLC in its entirety.

                                           Respectfully submitted,

                                           /s/ Philip T. Evans
                                           Philip T. Evans (D. Md. Bar No. 11796)
                                           Megan M. Jeschke (admission pending)
                                           HOLLAND & KNIGHT LLP
                                           800 17th Street, NW
                                           Suite 1100
                                           Washington, DC 20006
                                           202-457-7043
                                           202-955-5564 (Fax)
                                           philip.evans@hklaw.com
                                           megan.jeschke@hklaw.com

                                           Counsel for Defendant KMS Solutions, LLC




                                                8
         Case 8:15-cv-01806-PX Document 137 Filed 05/30/19 Page 9 of 10



                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 30th day of May 2019, a true and correct copy of the

foregoing was served via the Court’s CM/ECF system to:

 Charles S Fax                                   Molissa Heather Farber
 RIFKIN LIVINGSTON LEVITAN AND                   U.S. ATTORNEY’S OFFICE
 SILVER LLC                                      District of MD
 7979 Old Georgetown Rd Ste 400                  36 S Charles St
 Bethesda, MD 20814                              4th Fl
 13019510150                                     Baltimore, MD 21201
 Fax: 13019510172                                4102094862
 Email: cfax@rlls.com                            Fax: 4109622310
                                                 Email: molissa.farber@usdoj.gov
 Joseph A Hennessey
 THE LAW OFFICE OF JOSEPH                        Counsel for United States of America
 HENNESSEY LLC
 2 Wisconsin Circle                              William F. Stute
 Suite 700                                       Jonathan A. Direnfeld
 Chevy Chase, MD 20815                           David Rhinesmith
 3013515614                                      ORRICK, HERRINGTON &
 Email: jhennessey@jahlegal.com                  SUTCLIFFE LLP
                                                 Columbia Center
 Timothy Newlyn Mathews                          1152 15th Street N.W.
 CHIMICLES AND TIKELLIS LLP                      Washington, D.C. 20005
 361 W Lancaster Ave                             Telephone: (202) 339-8580
 Haverford, PA 19041                             Facsimile: (202) 339-8500
 6106428500                                      Email: wstute@orrick.com
 Fax: 1106493633                                 jdirenfeld@orrick.com
 Email: tnm@chimicles.com                        drhinesmith@orrick.com

 Counsel for Plaintiff-Relators                  Counsel for Global Linguist
                                                 Solutions, LLC

 Jan Paul Miller
 Claire Schenk
 THOMPSON COBURN LLP
 One US Bank Plaza
 St. Louis, MO 63101
 Telephone: (314) 552-6000
 Facsimile: (314) 552- 7000
 Email: cschenk@thompsoncoburn.com

 Counsel for DynCorp International LLC



                                             9
          Case 8:15-cv-01806-PX Document 137 Filed 05/30/19 Page 10 of 10



 Craig Smith
 Roderick L. Thomas
 P. Nicholas Peterson
 WILEY REIN LLP
 1776 K Street N.W.
 Washington, DC 20006
 Telephone: (202) 719-7000
 Facsimile: (202) 719-7049
 Email: rthomas@wileyrein.com

 Counsel for AECOM National Security
 Programs, Inc.



                                             /s/ Philip T. Evans
                                             Philip T. Evans
#68092813_v1




                                        10
